     Case 2:21-mc-00991-ODW-JPR Document 6 Filed 08/02/21 Page 1 of 2 Page ID #:99




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                               UNITED STATES DISTRICT COURT
12                          CENTRAL DISTRICT OF CALIFORNIA
13                                      WESTERN DIVISION
14
      MARTIN J. WALSH, SECRETARY OF                 )   Case No.: 2:21-mc-00991-ODW
15    LABOR, UNITED STATES DEPARTMENT               )   (JPRx)
                                                    )
16    OF LABOR,                                     )
                                                    )   ORDER TO SHOW CAUSE RE
17                Petitioner,                       )
                                                    )   THE SECRETARY’S PETITION
18                                                  )   TO ENFORCE
            v.                                      )   ADMINISTRATIVE SUBPOENA
19                                                  )
                                                    )   DUCES TECUM
20    LIFOVUM FERTILITY MANAGEMENT,                 )
      LLC,                                          )
21                                                  )
22                              Respondent.         )
                                                    )
23                                                  )
24          Petitioner, Martin J. Walsh, Secretary of Labor, United States Department of
25    Labor, has applied to this Court for an Order requiring Respondent Lifovum Fertility
26    Management, LLC to produce the records, papers and documents set forth in
27    Attachment 1 to the subpoenas duces tecum issued by the Regional Director, Employee
28    Benefits Security Administration, United States Department of Labor, and duly served



                                                                                             1
     Case 2:21-mc-00991-ODW-JPR Document 6 Filed 08/02/21 Page 2 of 2 Page ID #:100




 1    upon Respondent. Having considered the matters set forth in the Secretary’s pleadings
 2    herein, it is hereby
 3          ORDERED that Respondent appear and SHOW CAUSE, if any there be, why it
 4    should not be ordered by this Court to comply with the subpoena duces tecum issued to
 5    Respondent by the Regional Director, Employee Benefits Security Administration, U.S.
 6    Department of Labor; and it is further
 7          ORDERED that Respondents serve and file with the Clerk of this Court, no later
 8    than August 30, 2021, a response to the Petition, specifically admitting or denying each
 9    allegation of the Petition, and setting forth the cause, if any there be, why the Petition
10    should not be granted; and it is further
11          ORDERED that the Secretary serve and file with the Clerk of this Court, within
12    15 days of Respondent’s response to the Petition, a brief addressing Respondent’s
13    response; and it is further
14          ORDERED that Respondent appear at a hearing to be held on the Petition on
15    September 20, 2021, at 1:30 p.m. in courtroom number 5D, located at 350 West 1st
16    Street, Los Angeles, CA 90012-4311; and it is further
17          ORDERED that the U.S. Department of Labor shall forthwith serve copies of
18 this Order to Show Cause and a copy of the Petition and supporting documents on
19 Respondent.
20
21 Dated: August 2, 2021.
22
                                             ________________________________________
23                                           UNITED STATES DISTRICT COURT JUDGE
24
25
26
27
28



                                                                                              2
